United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1846
Issued: March 27, 2018

Case Submitted on the Record

DECISION AND ORDER

Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2017 appellant filed a timely appeal from a June 21, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish lower extremity
permanent impairment due to his accepted employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts set forth in the Board’s prior
decision are incorporated herein by reference. The relevant facts are as follows.
On September 28, 2007 appellant, then a 53-year-old senior service representative, filed an
occupational disease claim (Form CA-2) alleging that he developed a low back injury while
organizing and searching for documents.3 He claimed that he reinjured his back bending at work.
Appellant noted that he initially injured his back in 1995 and that this claim was accepted as well
as a subsequent recurrence in 1999. OWCP accepted his claim for lumbar sprain on
December 10, 2007. It expanded the claim to include acceptance of severe generalized anxiety
disorder with depressive features on June 24, 2010.
Appellant filed a claim for a schedule award (Form CA-7) on December 16, 2009.
By decision dated September 22, 2011, OWCP denied his schedule award claim, finding
that he had not submitted sufficient evidence to establish permanent impairment of a scheduled
member. Appellant requested a review of the written record from OWCP’s Branch of Hearings
and Review on October 11, 2011.
By decision dated December 9, 2011, OWCP’s hearing representative set aside the
September 22, 2011 decision and remanded the case for OWCP to undertake further development
and refer appellant for a second opinion evaluation to determine his permanent impairment.
OWCP referred appellant for a second opinion examination with Dr. Olga Rios, a Boardcertified neurologist.
By decision dated April 6, 2012, OWCP denied appellant’s claim for a schedule award
finding that Dr. Rios was unable to provide an accurate description of impairment. Appellant
subsequently appealed to the Board. In a January 7, 2013 decision,4 the Board set aside the April 6,
2012 decision as OWCP did not refer Dr. Rios’ report to an OWCP medical adviser in keeping
with its procedures.
On February 21, 2013 OWCP’s medical adviser reviewed Dr. Rios’ report and found that
her impairment rating was not based on reliable findings. He recommended an additional second
opinion evaluation.

2

Docket No. 12-1328 (issued January 7, 2013).

3

Appellant had several prior claims with OWCP including a November 20, 1993 claim accepted for right ankle
fracture. He filed claims for traumatic back injuries on October 4, 1995 and September 2, 1999. OWCP accepted the
September 2, 1999 injury for low back strain; OWCP File No. xxxxxx273. On December 1, 1997 appellant injured
his left big toe while walking up the stairs at the employing establishment which OWCP accepted for a contusion,
OWCP File No. xxxxxx739. OWCP accepted that he sustained a left ankle fracture on November 29, 2002; OWCP
File No. xxxxxx904.
4

Supra note 2.

2

By decision dated March 11, 2013, OWCP again denied appellant’s schedule award claim.
Appellant requested a review of the written record and in a June 5, 2013 decision, OWCP’s hearing
representative set aside the March 11, 2013 decision and remanded the case for OWCP to refer
appellant for a supplemental report from Dr. Rios.
In a December 4, 2013 supplemental report, Dr. Rios noted that, when she examined
appellant in 2012, he exaggerated motor weakness and in her opinion was enhancing his symptoms
such that she could not make a proper assessment of his functional status. She found that appellant
had strength of 4/5 in the right leg and -4/5 in the left leg with no atrophy. Dr. Rios performed a
sensory examination and reported no clear deficit to pinprick, light touch, or vibration. Appellant’s
gait was stiff, he used a cane, and he was unable to tandem, heel, or toe walk, but that did not have
Romberg’s sign. Dr. Rios diagnosed diffuse degenerative disc disease of the lumbar spine and
L4-5 radiculopathy on the left. She found that this examination was more reliable, and that
appellant had radiculopathy in the L4-5 region on the left side with diminished strength in both
legs. Dr. Rios concluded that her examination supported that he had degenerative disease of the
lumbar spine with clear evidence of L4-5 radiculopathy consistent with his work-related injury.
She noted that appellant’s current examination did not support sensory deficit. Dr. Rios applied
the spinal nerve impairment provisions of the American Medical Association Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides)5 and found that he had 9 percent
permanent impairment of L3, 11 percent permanent impairment of L4, and 9 percent permanent
impairment of L5.
OWCP’s medical examiner reviewed Dr. Rios’ report on March 4, 2014 and found that her
permanent impairment rating was of “no value” as there was no medical evidence supporting her
conclusions. He recommended a new second opinion evaluation.
On April 9, 2014 OWCP referred appellant for a second opinion evaluation with
Dr. Christian Schenk, a Board-certified neurologist. In a report dated April 24, 2014, Dr. Schenk
provided history of injury and reviewed the statement of accepted facts (SOAF). He reviewed
appellant’s lumbar magnetic resonance imaging (MRI) scan and found degenerative disc disease
with mild bulging at L2-3 and L3-4. On physical examination Dr. Schenk reported low back
tenderness to touch, but no muscle atrophy or muscle spasms. He determined that muscle tone
was normal, that muscle testing was unreliable with poor effort. Dr. Schenk found that sensory
examination was patchy, and inconsistent. It lacked a dermatomal or peripheral pattern of sensory
deficits throughout the extremities, trunk, and face. Dr. Schenk noted that appellant’s sensation
and strength findings were exaggerated by appellant and clearly demonstrated by entraining,
distraction, and maneuvers. He concluded that appellant did not have a neurologic or structural
lesion and that his examination was contaminated by symptom enhancement and nonphysiological
exaggeration. Dr. Schenk found no permanent impairment of the lower extremities.
OWCP’s medical adviser reviewed Dr. Schenk’s report on May 13, 2014 and found no
permanent impairment of appellant’s legs warranting a schedule award.

5

A.M.A., Guides (6th ed. 2009).

3

In a May 27, 2014 decision, OWCP denied appellant’s claim for a schedule award. On
June 19, 2014 appellant requested a review of the written record.
On August 7, 2014 appellant underwent electromyogram (EMG) studies and nerve
conduction velocity (NCV) studies which demonstrated peripheral neuropathy and chronic L5-S1
right nerve root irritation or radiculopathy.
By decision dated February 23, 2015, a hearing representative set aside the May 27, 2014
decision and remanded the case for additional evaluation by Dr. Schenk6 to determine whether
appellant had any residuals of his accepted lumbar sprain and if so, whether appellant had
permanent impairment to either lower extremity as a result of his accepted condition.
On April 21, 2015 OWCP referred appellant and a SOAF to Dr. David Ross, a Boardcertified neurologist, for a second opinion evaluation. On May 5, 2015 Dr. Ross reviewed the
SOAF and listed appellant’s low back symptoms. On examination he found that appellant’s
lumbosacral spine showed severely decreased range of motion with significant patient guarding.
Appellant had mild paravertebral muscle tenderness and spasm. Dr. Ross found normal motor
tone without atrophy. Appellant’s deep tendon reflexes were symmetric and normal, but he
exhibited give-way weakness bilaterally involving all muscle groups. Sensory examination
revealed decreased to absent vibration in the toes, loss of sensation on the bottom of the left big
toe, in a nondermatomal pattern, mildly decreased pinprick in the right medial calf, sections of the
foot, and in the left foot. Dr. Ross diagnosed nonspecific chronic low back pain. While appellant
had degenerative changes on lumbar MRI scan, these changes did not correlate with his low back
pain. His NCV and EMG findings also did not correspond to his symptoms. Dr. Ross reported
that appellant “may have” mild cervical and lumbar tenderness, but his examination was tainted
by severe symptoms magnification and excessive guarding. He further opined that appellant’s
mild myofascial spasm involving the neck and back “may be” related to his September 2007 work
injury, but that there were no objective findings of neurological dysfunction. Dr. Ross again noted
that appellant’s give-way weakness was due to effort-related issues and subjective,
nonphysiological sensory defects. He determined that appellant had no consistent, reliable,
sensory, or motor findings and did not have ratable lower extremity impairment under the A.M.A.,
Guides. Dr. Ross found that appellant had reached MMI. He noted that he did not have appellant’s
complete medical records.
By decision dated June 19, 2015, OWCP denied appellant’s claim for a schedule award,
finding that, based on Dr. Ross’ report, appellant had no permanent impairment of his lower
extremities warranting a schedule award.
Appellant requested an oral hearing on July 7, 2015. In a January 12, 2016 decision, a
hearing representative directed OWCP to secure a supplemental opinion from Dr. Ross based on
appellant’s complete medical records and refer his report to an OWCP medical adviser to
determine any impairment for schedule award purposes.

6
The record indicates that Dr. Schenk refused OWCP’s request for an additional evaluation of appellant on
March 31, 2015.

4

On May 25, 2016 OWCP referred appellant, a new SOAF, and supplementary questions
for an additional examination by Dr. Ross. In his June 6, 2016 report, Dr. Ross noted the SOAF
and reviewed appellant’s medical history. He noted appellant’s reports of back pain radiating
down the right leg into the calf and foot. Appellant related symptoms of tingling down in the right
leg and foot in a nondescript pattern. He found decreased range of motion in the cervical and
lumbar spines with severe guarding and pain behavior. Dr. Ross also found mild paravertebral
muscle tenderness and spasm. Motor examination showed normal tone and bulk. While he noted
that appellant’s strength was minimally reduced in the lower extremities, Dr. Ross concluded that
these findings were unreliable due to complaints of pain and weakness that tainted effort. Reflexes
were symmetric and normal. Appellant’s sensory examination was nonphysiologic with patchy
distributions of pin-prick and temperature loss in mostly the right leg which did not conform to
any dermatomal pattern. Dr. Ross suggested that appellant’s findings were possibly the result of
generalized neuropathy. He diagnosed chronic pain syndrome. Dr. Ross opined that appellant had
chronic low back muscle tenderness and spasm related to his September 27, 2007 work injury. He
again noted that appellant’s examination was tainted by a severe functional overlay evidenced by
multiple nonphysiologic findings. Dr. Ross reported that appellant’s neurological examination of
the lower extremities remained inconsistent and nonphysiologic. He opined that, “There are no
definite abnormalities on which to base impairment to the lower extremities.” Dr. Ross reviewed
appellant’s EMG and NCV study and found that peripheral neuropathy was not related to the 2007
employment injury. He further found that the acute paraspinal muscle EMG findings were likely
recent and not related to the 2007 employment injury.
OWCP again requested a supplemental report from Dr. Ross on October 13, 2016. On
November 6, 2016 Dr. Ross opined that appellant expressed exaggerated chronic pain complaints.
He noted that appellant’s examination showed many nonphysiologic problems including
maladaptive behaviors, give-way weakness, and exaggerated emotional responses that had no
physical or sensory explanation. Dr. Ross concluded that appellant did not have a work-related
physical impairment involving his lower extremities.
On November 29, 2016 OWCP’s medical adviser reviewed the claim and concluded that
appellant had no spinal impairments resulting in permanent impairment of the lower extremities
and therefore his accepted conditions did not warrant a schedule award.
By decision dated December 19, 2016, OWCP denied appellant’s schedule award claim.
On January 18, 2017 appellant requested a review of the written record. He contended that
Dr. Rios’ reports were rejected due to bias, and that she should have been given an opportunity to
correct the defects in her reports. Appellant further contended that the examinations from
Drs. Ross and Schenk should be discounted.
In a June 21, 2017 decision, OWCP’s hearing representative found that appellant had not
met his burden of proof to establish that his accepted lumbar spine condition resulted in permanent
impairment of his lower extremities entitling him to a schedule award.

5

LEGAL PRECEDENT
The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
of use of scheduled members or functions of the body. FECA, however, does not specify the
manner in which the percentage loss of a member shall be determined. The method used in making
such determination is a matter which rests in the discretion of OWCP. For consistent results and
to ensure equal justice, the Board has authorized the use of a single set of tables so that there may
be uniform standards applicable to all claimants. OWCP evaluates the degree of permanent
impairment according to the standards set forth in the specified edition of the A.M.A., Guides.9
No schedule award is payable for a member, function, or organ of the body not specified
in FECA or in the regulations.10 Because neither FECA nor the implementing regulations provide
for the payment of a schedule award for the permanent loss of use of whole person or the back or
spine,11 no claimant is entitled to such an award.12
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.13
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine, the
A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with sixth
edition methodology.14 OWCP has adopted this approach for rating impairment of the upper or

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides. A.M.A.,
Guides, (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability
Claims, Chapter 2.808.5a (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700 Exhibit 1 (January 2010).
10

W.D., Docket No. 10-0274 (issued September 3, 2010); William Edwin Muir, 27 ECAB 579 (1976).

11

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

12

W.D., supra note 10. Timothy J. McGuire, 34 ECAB 189 (1982).

13

W.D., supra note 10. Rozella L. Skinner, 37 ECAB 398 (1986).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter
2.808.5(c)(3) (February 2013); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700
Exhibit 4 (January 2010).

6

lower extremities caused by a spinal injury, as provided in section 3.700 of its procedures which
memorializes proposed tables outlined in a July/August 2009, The Guides Newsletter.15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish lower extremity
permanent impairment due to his accepted employment injury.
OWCP accepted appellant’s claim for lumbar sprain and severe generalized anxiety
disorder with depressive features. Appellant filed a claim for a schedule (Form CA-7) and OWCP
determined that he has not met his burden of proof to establish permanent impairment of his lower
extremities due to his accepted employment injury.
Following the Board’s January 7, 2013 decision, OWCP further developed appellant’s
schedule award claim. It complied with the Board’s directive and referred Dr. Rios’ report to an
OWCP medical adviser. He found that her report was based on subjective complaints and
indicated that appellant had symptom magnification such that this report was not a basis for a
schedule award.16
OWCP requested a supplemental report from Dr. Rios, and on December 4, 2013, Dr. Rios
provided appellant’s permanent impairment as it related to his spine. Under FECA, a schedule
award is not payable for injury to the spine.17 Furthermore, this report did not provide an
assessment of appellant’s permanent impairment, pursuant to The Guides Newsletter, establishing
ratable permanent impairment of a scheduled body member.18 As such this report is of limited
probative value in establishing appellant’s entitlement to a schedule award.19
OWCP then referred appellant for a second opinion evaluation with Dr. Schenk. In his
April 24, 2014 report, Dr. Schenk found that appellant did not have a neurologic or structural
lesion and that his examination was contaminated by symptom enhancement and nonphysiological
exaggeration. He concluded that appellant had no permanent impairment of the lower extremities.
This report does not support appellant’s claim for permanent impairment of the lower extremities

15
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 Exhibits 1, 4
(January 2010).
16

OWCP procedures provide that, after obtaining all necessary medical evidence, the file should be routed to
OWCP’s medical adviser for an opinion concerning the nature and percentage of impairment and to verify the
calculations of the attending physician or second opinion examiner in accordance with the A.M.A., Guides. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, at Chapter
2.808.6(f)(1) (March 2017).
17

I.S., Docket No. 17-1257 (issued December 21, 2017).

18

T.D., Docket No. 17-1495 (issued January 4, 2018).

19

Id.

7

as a result of his accepted spine conditions and does not establish permanent impairment of the
lower extremities warranting a schedule award.20
OWCP then referred appellant to Dr. Ross to evaluate whether his accepted lumbar spine
condition resulted in permanent impairment of his legs. Dr. Ross found that appellant’s
examination was tainted by a severe functional overlay evidenced by multiple nonphysiologic
findings. He also noted that appellant’s neurological examination of the lower extremities
remained inconsistent and nonphysiologic. Dr. Ross determined that appellant had no consistent,
reliable, sensory, or motor findings and did not have ratable lower extremity impairment under the
A.M.A., Guides. The Board finds that as Dr. Ross opined that appellant did not have documented
neurologic deficits that appellant was not entitled to any permanent impairment rating based on
the sixth edition of the A.M.A., Guides.21 There is no current medical evidence of record
supporting that appellant has ratable permanent impairment of a scheduled body member under
the A.M.A., Guides, or The Guides Newsletter.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish lower extremity
permanent impairment due to his accepted employment injury.

20

Id.

21

B.C., Docket No. 17-1617 (issued January 8, 2018); D.K., Docket No. 15-1312 (issued October 6, 2015) (a
finding of no sensory or motor deficits in the lower extremities results in zero percent impairment for the legs as a
result of spine injury pursuant to the A.M.A., Guides).

8

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 27, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

